Atkinson, J.
The evidence was conflicting; no error of law was complained of; and, there having heen no abuse of’ discretion by the judge of the superior court, his judgment overruling the eertiorwri will not be disturbed. Judgment affirmed.
The testimony for plaintiff was, that he was driving in a buggy on ITenry street in Savannah with Dr. Weed, to attend a sick call, and when he came to Barnard street his buggy was run into by defendant’s electric car; that the first he knew of the car’s approach was when the buggy was run into;- that no gong was rung; and that the motorman said to plaintiff, at the time, that it was no use in trying to stop as he was too close on plaintiff before he saw him. Plaintiff could not see- any car when he came to Barnard street; was not driving fast; always slowed up his buggy on approaching a railroad track. He was talking with Dr. Weed at the time. Was about 12 feet from the track when he saw the car, and by swinging the horse around quickly, saved it, but the buggy was struck on the left front wheel. His reason for slowing up on approaching the track was to save the buggy from breaking down when crossing it. If the bell had rung he would have heard it. It cost $25 to repair the buggy, and he had to hire another buggy for a week. The time was about six o’clock p. m., on January 9th.
The testimony for defendant was, in brief, that the car was going up grade and could not have gained a speed of over five miles an hour; that the bell was rung as usual in approaching the crossing on Henry street; that when the motorman saw plaintiff’s buggy he was right upon the crossing, and there was no use in ringing the gong; that he put the brake on, reversed the car at once; and that nothing was left undone which could have been done to avoid the collision. The buggy wheel was in a strained position and very little would have broken it. The jar of the collision was very slight. It was a damp, drizzly day, and the rails of the track were wet and greasy (being in the neighborhood of a switch). The anotonnan did not make the statement attributed to him by plaintiff’s testimony; but if he said anything, it was that on account of the dampness and greasy rails it was impossible to stop the car immediately, and the brake was almost useless, even when applied in such a case, as the wheels would slide on the track.
Charlton, Maclcall & Anderson, for plaintiff in error.
Barrow S Osborne, contra.